197 F.2d 685
91 U.S.App.D.C. 90
SAUNDERS,v.UNITED STATES.
No. 11101.
United States Court of Appeals District of Columbia Circuit.
Argued June 19, 1952.Decided June 19, 1952.

John J. Dwyer, Washington, D.C., for appellant.
Lewis A. Carroll, Asst. U.S. Atty., Washington, D.C., with whom Charles M. Irelan, U.S. Atty., Joseph M. Howard, Asst. U.S. Atty., and Grace B. Stiles, Asst. U.S. Atty., Washington, D.C., were on the brief, for appellee.  George Morris Fay, U.S. Atty. when the record was filed, Washington, D.C., also entered his appearance on behalf of appellee.
Before CLARK, WILBER K. MILLER and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the United States District Court for the District of Columbia which denied, after hearing, motion for new trial based on newly discovered evidence of an alleged psychiatric condition.  the Motion was filed five months after appellant's conviction of assault with intent to commit robbery (D.C. Code (1940) Sec. 22-501) and unauthorized use of automobile (D.C. Code (1940) Sec. 22-2204).


2
The alleged newly discovered evidence was designed to show that appellant may have been suffering from a psychiatric condition (psychoneurosis associated with emotional instability) at the time of the offenses of which he was convicted.  From our examination of the record, we conclude that the court did not abuse its discretion in denying a new trial.  The facts which appellant advanced as newly discovered evidence were within the knowledge of appellant at the time of his trial, and consideration of the various statements and affidavits leaves us unconvinced that in a new trial acquittal would probably result.  See Thompson v. United States, 1951, 88 U.S.App.D.C. 235, 188 F.2d 752.


3
Affirmed.